IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No. 95-40779

                           Summary Calendar



CEPHUS DONALD DYER,
                                                  Plaintiff-Appellee,

                                   versus

WOODS, Warden, et al.,
                                                  Defendant-Appellant.




            Appeal from the United States District Court
                 For the Southern District of Texas
                            (CA-C-95-140)


                             June 20, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*

     We affirm for substantially the reasons provided in the

district   court’s    opinion    below,     and    provide   the   following

explanation.

                                   Parole

     Dyer’s conspiracy ran from November 18, 1986 until August 19,

1988.    We assume that Dyer is correct that the provisions of the

Anti-Drug Abuse Act of 1988, which took effect on November of 1988,

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
may not be applied to him.         Accordingly, we hold Dyer’s sentence is

governed by the combination of the Anti-Drug Abuse Act of 1986,

which    took     effect    in   October       of    1986,    and   the   Sentencing

Guidelines, which took effect on November 1, 1987 pursuant to the

Sentencing Reform Act of 1984.           The first half of this conclusion

is obvious:     the ADAA of 1986 was in effect throughout the entirety

of Dyer’s offense.         Circuit precedent dictates the second half of

the conclusion.       See United States v. Bermea, 30 F.3d 1539, 1577

(1994)    (holding     that       the   Sentencing           Guidelines   apply     to

conspiracies continuing past their effective date), cert. denied,

115 S. Ct. 1113 (1995).

       Dyer agrees that the ADAA of 1986 amended 21 U.S.C. § 841 to

make    certain    offenses      non-parolable.         Dyer     was   convicted    of

conspiracy to commit an offense specified as non-parolable in

section 841.       See 21 U.S.C. § 846.             In United States v. Marisio-

Gonzalez, 46 F.3d 438, 440 (5th Cir. 1995), we held that the no-

parole provision of section 841 applies to section 836 conspiracies

committed after the effective date of the ADAA of 1986.                   Thus, Dyer

committed a non-parolable offense.

       Dyer invokes United States v. Laetividal-Gonzalez, 939 F.2d
1455 (11th Cir. 1991), cert. denied, 503 U.S. 912 (1992).                         This

case is no longer good law.             United States v. Giltner, 972 F.2d
1563, 1566 (11th Cir. 1992), cert. denied, 508 U.S. 926 (1993).

United States v. Moon, 926 F.2d 204, 210 (2d Cir. 1991), upon which

Dyer relies, only accepted the government’s concession that the

                                           2
ADAA of 1988 could not be applied to offenses committed before its

effective date.   It did not address the conclusion we reached in

Marisio-Gonzalez that the ADAA of 1986 made certain section 846

offenses non-parolable.

     Dyer seeks to distinguish Marisio-Gonzalez on the grounds that

the conspiracy in that cases was completed before the effective

date of the Sentencing Guidelines, but he fares no better under the

Guidelines.   The Sentencing Reform Act of 1984, which made the

relevant portion of the Sentencing Guidelines effective on November

1, 1987, repealed 18 U.S.C. § 4205, upon which Dyer relies for his

argument that he is eligible for parole.      The Guidelines replaced

parole with supervised release.       United States v. Parks, 924 F.2d
68, 73 n.4 (5th Cir. 1991).    Thus, it is not surprising that the

face of Dyer’s judgment of conviction and sentence recite that he

was sentenced under the Guidelines, which do not entitle him to

supervised release.

     We therefore refuse to reach any of Dyer’s arguments regarding

the applicability of the ADAAs of 1986 and 19881 or the SRA of

1984.    None of these arguments, if accepted, would make Dyer

eligible for parole.

                          Good Time Credits




     1
         We note that nothing in the record suggests that the
sentencing court actually relied upon the ADAA of 1988 when
sentencing Dyer.

                                  3
     Dyer relies on 18 U.S.C. §§ 4161-62 for his argument that he

is entitled to good time and work-time credits.   The SRA of 1984

repealed these two provisions effective November 1, 1987.     United

States v. Newby, 11 F.3d 1143, 1145 n.1 (3d Cir. 1993), cert.

denied, 114 S. Ct. 1841 (1994).     Bermea establishes that the

Guidelines apply to conspiracies extending beyond this date.   Dyer

might have been entitled to good time credits under 18 U.S.C. §

3624(b).   He has not relied on this statute before this court,

however, and we therefore decline to address this argument.




                                4